Pee Curiam,
The power of attorney on the back of the certificate signed by the plaintiff was in the usual general terms of such instruments, and contained no restrictions, qualifications or conditions. It contained a full power of sale, and certainly authorized a sale of the certificate by any attorney who had it in his lawful custody. The defendant was an innocent pledgee of the certificate, and was perfectly at liberty to advance money upon it, and take it as collateral, divested of all claims on the part of the owner. Under all the authorities a transfer executed in such circumstances confers a good title upon the person buying it or advancing money upon it.
Judgment affirmed.